 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDcluding plant clerical employees but excluding office clericalemployees,technical employees,guards, professional em-ployees, .and supervisors as defined in the Act.]Member Beeson took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tive s.NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERSandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, III-DEPENDENT, and AMERICAN FEDERATION OF LABOR,INTERNATIONAL LONGSHOREMEN'S ASSOCIATION. CaseNo. 2 -RM -556. April 26, 1954ORDER DENYING MOTIONOn April 13, 1954, the New York Shipping Association andthe United Fruit Company filed a telegraphic motion with theBoard, requesting that the Board amend the unit heretoforefound appropriate by including therein the employees of theUnited Fruit Company. On April 19, 1954, the InternationalLongshoremen'sAssociation,Independent,sent a telegram tothe Board in which it agreed with the request of the New YorkShipping Association and the United Fruit Company. On April19,1954, the American Federation of Labor, InternationalLongshoremen'sAssociation,sent a telegram to the Board inwhich it took no position with respect to the said motion, statingthat it will abide by the decision of the Board on the motion.The Board has carefully considered the motion, the tele-graphic statements,and the entire record in this case. We notethat at no time material herein was the United Fruit Companya member of the New York Shipping Association; that it did notjoin in the petition filed by the New York Shipping Associationon October 22, 1953, under Section 9 (e) (1) (B) of the Act, ormove to intervene in this proceeding prior either to the initialrepresentation hearing or to the election heretofore held hereinon December 21 and 22, 1953, or within a reasonable timethereafter; that in its decision issued December 16, 1953, theBoard described the appropriate unit hereinas one comprisingthe"employees of the members of the New York ShippingAssociation";that in its order directing a hearing on objectionsissued February 17, 1954, the Board stated that "the UnitedFruit Company at no time material to this proceeding was amember of the Association, and the employees of that Companywere clearly not included in the Associationwide unit foundappropriate by the Board in the Decision and Direction ofElection issued on December 16, 1953"; and that for the firsttime, at this late stage of this proceeding, the United FruitCompany applied to the Board to have its employees included108 NLRB No. 93. NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERS555in the unit heretofore found appropriate.Under these circum-stances, we regard the present motion as untimely.With regard to the merits, the Board finds that no substantialor material facts have been adduced which would in any wayalter its original unit determination made in its Decision andDirection of Election issued onDecember 16, 1953, and accord-ingly finds that no question concerning representation has beenraisedwith respect to the employees of the United FruitCompany.For the foregoing reasons, this motion is hereby denied.Member Murdock took no part in the consideration of theabove Order Denying Motion.NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERSandINTERNATIONAL LONGSHOREMEN'SASSOCIATION, IN-DEPENDENT,and AMERICAN FEDERATION OF LABOR,INTERNATIONAL LONGSHOREMEN'S ASSOCIATION. CaseNo. 2-RM-556.April 26, 1954SECOND DIRECTION OF ELECTIONIn accordance with the Board'sSupplemental Decision andOrder dated April 1, 1954,and as part of the investigation toascertain representatives for the purposes of collective bar-gaining with the Employers,an election by secret ballot shallbe conducted as early as possible but not later than 30 daysfrom the date of this Second Direction of Election,under thedirection and supervision of the Regional Director for theSecond Region,among the employees in the unit found ap-propriate in the Decision and Direction of Election heretoforeissued herein on December 16, 1953, excluding employees'whoworked less than 700 hours during the year ending September30, 1953, and further excluding employees who, although re-quired to register,have not as of the date of this Second Direc-tion of Election registered for employment as required by theStates of New York and New Jersey, to determine whether theydesire to be represented for purposes of collective bargainingby American Federation of Labor,International Longshore-men's Association,by International Longshoremen'sAssocia-tion, Independent,or by neither.In accordance with its Supplemental Decision and Orderissued April 1, 1954,the Board has administratively determinedthat,as of the date of this Second Direction of Election, theInternationalLongshoremen'sAssociation,Independent, hascreased and desisted from engaging in conduct designed tothwart or abuse the processes of the Board within the meaningof the Board's said Supplemental Decision and Order,and forthat reason accords that labor organization a place oh the108 NLRB No. 94.